Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed February, 04,2021, has been entered and carefully considered.  Claims 4, 6-10, 14 and 16-20 are cancelled. Claims 1, 3, 5, 11, 13 and 15 are amended. Claims 21-32 are new claims. Claims 1-3, 5, 11-13, 15 and 21-32 are currently pending.
                                            Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/24/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 11-13, 15, 24-25 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan (US 2016/0278083 A1) in view of Vejlgaard et al. (US 2017/0149552 A1) and further in view of Shimezawa et al. (US 2017/0280441 A1).

Regarding claim 1, Dinan discloses a wireless communication method, comprising:  receiving, by a terminal, a first message (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8) the first message being used to instruct the terminal to stop Uplink (UL) transmission (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8); and stopping, by the terminal, the UL transmission in response to the first message (Fig. 30, step 3010,  paragraphs 0255-0256, 0258 disclose a wireless device receive a message from a base station, at least one message may comprise comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH 

Dinan does not disclose the following limitations. In an analogous art, Vejlgaard discloses  wherein the first message is received after a signaling configured for scheduling the UL transmission (Paragraphs 0049-0050 disclose the base station may schedule the user terminal to transmit for an 
extended period of time by using only one scheduling assignment or semi-persistent scheduling assignment.  Thus, the user terminal may be scheduled to perform uplink transmissions in multiple sub-frames with a single scheduling assignment or a semi-persistent scheduling assignment. The base station to transmit information to the user terminal for early termination during the gap period (i.e. during the downlink sub-frames transmitted to the user terminal).  For example, the base station may schedule the UE to transmit one packet repeated over 500 transmission TTI. After 300 transmission time intervals TTI the base station is able to decode the packet.  The base station may then send an acknowledgement (ACK) message to the user terminal during a downlink measurement gap in order to command the user terminal to stop the uplink transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Vejlgaard to the system of Dinan to provide method and system for enhancing frequency stability of a user terminal (Abstract, Vejlgaard).

The combination of Dinan and Vejlgaard don’t disclose the mechanism of the UL transmission has a lowest priority. In an analogous art, Shimezawa discloses wherein the UL transmission has a low priority (Fig. 30, step 3010, Paragraph 0131, 0155 and 0159 disclose stop transmission or 

Regarding claim 11, claim 11 recites substantially similar limitations as stated above in claim 1, a terminal ( Dinan discloses Fig. 4, wireless device 406) a transceiver (element 407) and a processor (element 408) to perform the steps of claim 1.

Regarding claims 2 and 12, Dinan discloses wherein the first message is further used to indicate a start point of stopping the UL transmission (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8).

Regarding claims 3 and 13, Dinan discloses determining the start point of stopping the UL transmission according to a timing relationship configured by high-layer signaling (Fig. 30, step ,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) (higher layer signaling) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8.  At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8).

Regarding claims 5 and 15, Dinan discloses determining an end point of stopping the UL transmission based on a time-domain resource for the UL transmission (Paragraphs 0146-0147, 0161, 0179, 0218, 0220 disclose when the pTAG TAT is not running, an sTAG TAT may not be running.  When the TAT associated with an sTAG expires: uplink transmission may be stopped. The sCellDeactivationTimer is maintained in both eNB and UE and it is important that both UE and eNB stop, start and/or restart timer in the same TTI. he sCellDeactivationTimer in the UE may not be in-sync with the corresponding sCellDeactivationTimer in the eNB.  Also eNB starts monitoring and receiving CSI (CQI/PMI/RI/PTI) according to the predefined timing in the same TTI and/or after UE starts transmitting the CSI.  If the CSI timings in UE and eNB are not coordinated based on a common standard or air interface signaling the network operation may result in inefficient operations and/or errors) ; wherein the end point of stopping the uplink transmission comprises: an ending boundary of a first slot for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197); or an ending boundary of a first slot after a receiving time for the first message in slots for the UL transmission (Figs. 15A-15B, 16A-16B, 17  ; or an ending point of the time-domain resource for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197); or, an ending boundary of a last slot for the UL transmission (Figs. 15A-15B, 16A-16B, 17 Paragraphs 0196-0197. Paragraphs 0146-0147, 0161, 0179, 0218, 0220 disclose when the pTAG TAT is not running, an sTAG TAT may not be running.  When the TAT associated with an sTAG expires: uplink transmission may be stopped. The sCellDeactivationTimer is maintained in both eNB and UE and it is important that both UE and eNB stop, start and/or restart timer in the same TTI. he sCellDeactivationTimer in the UE may not be in-sync with the corresponding sCellDeactivationTimer in the eNB.  Also eNB starts monitoring and receiving CSI (CQI/PMI/RI/PTI) according to the predefined timing in the same TTI and/or after UE starts transmitting the CSI.  If the CSI timings in UE and eNB are not coordinated based on a common standard or air interface signaling the network operation may result in inefficient operations and/or errors).
Regarding claims 24 and 30, Dinan discloses wherein the first message further contains a time-domain position  (Paragraphs 0146-0147, 0161, 0179, 0218, 0220, 0251, 0255) and a frequency-domain position on which the UL transmission will be stopped  (Paragraphs 0106-0107, 0112. 0130 discloses the mechanism of Base station 401 and wireless device 406 may be configured to send and receive data over wireless link 411 using multiple frequency carriers. And uplink transmissions are separated in the frequency domains. Thus first message contains the information about the timing and frequency domain (Figs. 3, 15-17).
Regarding claims 25 and 31, Dinan discloses wherein the first message is further used to indicate a symbol index of the start point from which the UL transmission will be stopped (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a ; and stopping, by the terminal, the UL transmission in response to the first message comprises (Fig. 30, step 3010,  paragraphs 0255-0256, 0258): stopping, by the terminal, the UL transmission from the symbol index indicated by the first message (Fig. 30, step 3010,  paragraphs 0255-0256 discloses a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. Further paragraph 0214 disclose a wireless device (UE) may receive at least one message comprising configuration parameters of one or more secondary cells in a plurality of cells.  The plurality of cells are grouped into a plurality of physical uplink control channel (PUCCH) groups. The wireless device receives an activation/deactivation media-access-control control element (MAC CE) in subframe n. The activation/deactivation MAC CE indicates activation of the PUCCH secondary cell.  In an example embodiment, the wireless device may start or restart a deactivation timer associated with the PUCCH secondary cell in subframe n+8.  The wireless device may start transmitting channel state information (CSI) fields on the PUCCH secondary cell in subframe n+8+k.  The parameter k may be an integer number depending, at least in part, on when a detection attempt, by the wireless device, for the PUCCH . 

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan  in view of Vejlgaard et al. and further in view of Shimezawa et al and further in view of Smaini et al. (US 2017/0195113 A1). 
Regarding claims 21 and 27,  the combination of Dinan, Vejlgaard and Shimezawa don’t disclose the mechanism of claims 21 and 27. In analogous art, Smaini discloses wherein the UL transmission is one of two types of UL transmissions, a type of transmission being configured for transmitting data and the other type of transmission being configured for transmitting control signaling (Paragraphs 0086-0088 discloses type of the uplink transmission comprises one of: a control signaling transmission;  or a data signaling transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Smaini to the modified system of Dinan, Vejlgaard and Shimezawa to provide generating signals for uplink communications using the polar loop modulation technique (Abstract, Smaini).


Claims 22, 26, 28 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan  in view of Vejlgaard et al. and further in view of Shimezawa et al and further in view of Yi et al. (US 2020/0336249 A1).
Regarding claims 22 and 28, Dinan discloses stopping, by the terminal, the UL transmission in response to the first message comprises: and stopping, by the terminal, the UL transmission in response to the first message (Fig. 30, step 3010,  paragraphs 0255-0256, 0258 disclose a wireless device receive a message from a base station, at least one message may comprise comprising a deactivation timer parameter. At 3020, the wireless device may receive, in subframe n, a media access control (MAC) command indicating deactivation of a first secondary cell and the PUCCH secondary cell.  According to an embodiment, the MAC command comprises a bitmap. [0257] At 3030, the wireless device may stop uplink transmission on the PUCCH secondary cell on subframe n+8. At 3040, the wireless device may stop uplink transmission on the first secondary cell before subframe n+8).
Dinan does not disclose the following limitations. In an analogous art, Vejlgaard discloses  wherein when the first message is received after the signaling configured for scheduling the UL transmission… when the first message is received after the signaling configured for scheduling the UL transmission (Paragraphs 0049-0050 disclose the base station may schedule the user terminal to transmit for an extended period of time by using only one scheduling assignment or semi-persistent scheduling assignment.  Thus, the user terminal may be scheduled to perform uplink transmissions in multiple sub-frames with a single scheduling assignment or a semi-persistent scheduling assignment. The base station to transmit information to the user terminal for early termination during the gap period (i.e. during the downlink sub-frames transmitted to the user terminal).  For example, the base station may schedule the UE to transmit one packet repeated over 500 transmission TTI. After 300 transmission time intervals TTI the base station is able to decode the packet.  The base station may then send an acknowledgement (ACK) message to the user terminal during a downlink measurement gap in order to command the user terminal to stop the uplink transmission). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Vejlgaard to 
The combination of Dinan and Vejlgaard don’t disclose the mechanism of the UL transmission has a lowest priority. In an analogous art, Shimezawa discloses wherein the UL transmission has a low priority (Fig. 30, step 3010, Paragraph 0131, 0155 and 0159 disclose stop transmission or reduce transmit power for uplink transmission of which the priority is low based on a priority of the uplink transmission as transmit power control is performed for each uplink transmission.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Shimezawa to the modified system of Dinan  and Vejlgaard to provide a terminal device, a base station apparatus, and a communication method capable of realizing effective channel state information sharing (Abstract, Shimezawa).

the combination of Dinan, Vejlgaard and Shimezawa don’t disclose the mechanism of following limitations. In an analogous art, Yi discloses wherein the UL transmission is one of multiple UL transmissions, and the multiple UL transmissions are classified by service types (Paragraphs 0177, 0180 and 0188), and a service type corresponding to the UL transmission has the lowest priority (Paragraphs 0177, 0180, 0182 and 0188 disclose when URLLC data is prioritized over other eMBB data and thus puncture on-going transmission, it may impact the overall performance of eMBB data (or the long TTI transmission).  To reduce the impact on the UE reception performance (where only garbage data may be delivered at OFDM symbol (and frequency region) used for URLLC transmission), it may be necessary to have a mechanism to dynamically indicate the presence of URLLC data transmission or use of different numerology used in each OS.  For this, instead of first level DCI, physical control format indicator channel (PCFICH) like common signal 
Regarding claims 26 and 32, Yi discloses wherein the service types of the multiple UL transmissions comprise a URLLC service and an eMBB service (Paragraph 0177, 0180 and 0188), and wherein a priority of the URLLC service is higher than that of the eMBB service (Paragraph 0177, 0180 and 0188). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Dinan, Vejlgaard and Shimezawa to provide method and apparatus for supporting mixed numerologies for ultra-reliable low latency communication (URLLC) usage scenarios in a wireless communication system (Abstract, Yi).


Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan  in view of Vejlgaard et al. and further in view of Shimezawa et al and further in view of Du (US 2020/0205140 A1).
Regarding claims 23 and 29,  the combination of Dinan, Vejlgaard and Shimezawa don’t disclose the mechanism of claims 23 and 29. In analogous art, Du discloses wherein the first message is group common downlink control information (Paragraphs 0142, 0146 and 0147 discloses the first indication carried in a group common DCI). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 11-13, 15 and 21-32  have been considered but are moot because the new ground of rejection is cited to disclose the limitations of amended claims. Examiner updated the cited references paragraph numbers based on the amendments to the claims. However, Dinan discloses the mechanism of stopping the uplink transmission as cited paragraphs 0255-0256,  a wireless device receive a message from a base station, at least one message may comprise a plurality of dedicated parameters and comprising a deactivation timer parameter. At 3020, the wireless device may receive the message and based on the information in the message, the wireless device may stop uplink transmission on the selected cell. Dinan further discloses signaling configured for the scheduling the UL transmission in paragraphs 0241-0243, the base station may start reception of channel state information (CSI) fields for the secondary cell from, for example, subframe n+8+k.  If the activation of the PUCCH secondary cell is completed before subframe n+8, k may be equal to zero.  If the activation of the PUCCH secondary cell is completed on or after subframe n+8, k may be greater than 0 and may depend on when the activation of the PUCCH secondary cell is completed.  According to an embodiment, a deactivation timer associated with the secondary cell in subframe n+8 may be started.  According to an embodiment, the wireless device may employ a next available uplink resource for reporting 
Vejlgaard discloses in paragraphs 0049-0050, the base station may schedule the user terminal to transmit for an extended period of time (signaling configured for scheduling the UL transmission) by using only one scheduling assignment or semi-persistent scheduling assignment.  Thus, the user terminal may be scheduled to perform uplink transmissions in multiple sub-frames with a single scheduling assignment or a semi-persistent scheduling assignment. The base station to transmit information to the user terminal for early termination during the gap period (i.e. during the downlink sub-frames transmitted to the user terminal).  For example, the base station may schedule the UE to transmit one packet repeated over 500 transmission TTI. After 300 transmission time intervals TTI the base station is able to decode the packet.  The base station may then send an acknowledgement (ACK) message to the user terminal during a downlink measurement gap in order to command the user terminal to stop the uplink transmission. 
And Examiner cited Shimezawa to disclose the UL transmission has a lower priority as cited in office action.
Thus rejection of claims 1 and 11 is maintained under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROMANI OHRI/Primary Examiner, Art Unit 2413